                                 Case 1:19-cv-00203-TNM Document 1 Filed 01/28/19 Page 1 of 7



                                                           UNITED STATES DISTRICT COURT
                                                           FOR THE DISTRICT OF COLUMBIA



                               DAVITA CRAWFORD
                               2404 Youngs Drive
                               Haymarket, VA 20169


                               and                                                          Case No.:


                                      v.



                               STANDARD INSURANCE COMPANY
                               d/b/a THE STANDARD
                               900 SW 5th Avenue
                               Portland, OR 97204


                               SERVE:         Commissioner Stephen C. Taylor
                                              DISB
                                              1050 First Street, NE, 801
                                              Washington, DC 20002


                                              Defendant.


                                                                         COMPLAINT


                                      Plaintiff, by counsel, hereby brings this cause of action against Defendant Standard


                               Insurance Company d/b/a The Standard and states as follows:

                                                                         Introduction


                                      1.      Defendant issued a Long Term Disability ("LTD") policy that covered Plaintiff


                               while employed with Intelsat Corporation. Plaintiff submitted a claim for benefits under the


                               LTD policy via the Defendant's internal administrative policies and procedures. Plaintiff

                               received LTD benefits pursuant to this policy from January 22, 2014 through July 5, 2017, at
       LAW OFFICES

 Koonz, McKenney,
Johnson, DePaolis              which point Defendant terminated her benefits, having determined that Plaintiff was not
     & Lightfoot
  James Monroe Building

2001 Pennsylvania Ave., N.W.   considered disabled due to conditions that were not subject to a limited period of benefits.
         Suite 450

 Washington, d.c. 20006

                               Plaintiff is entitled to LTD benefits beyond July 5, 2017 by the terms of the policy.
    (202) 659-5500
                                  Case 1:19-cv-00203-TNM Document 1 Filed 01/28/19 Page 2 of 7



                                                                                   Parties


                                       2.      Plaintiff is a resident of the Commonwealth of Virginia residing at the above-

                               captioned address.


                                       3.      Defendant is, upon information, knowledge, and belief, an insurance and financial


                               company that is a subsidiary of StanCorp Financial Group, and is headquartered in Portland,

                               Oregon. Defendant regularly conducts business in the District of Columbia, including by


                               providing insurance to District of Columbia companies and residents. At all times relevant

                               herein, Defendant administered the Group Policy that provided LTD benefits to employees of

                               Intelsat Corporation, including Plaintiff, that gives rise to this action.


                                                                          Jurisdiction and Venue


                                       4.      This is an action arising under the Employee Retirement Income Security Act of


                               1974, as amended, 29 U.S.C. §§ 1001 et seq. ("ERISA"), to recover benefits due to Plaintiff


                               under the terms of the relevant plan, to enforce her rights under the terms of the plan, to clarify


                               her rights to future benefits under the terms of the plan, and to recover costs and attorneys' fees.


                                       5.     This is an action brought pursuant to § 502(a) of ERISA, codified at 29 U.S.C. §


                               1132(a).


                                       6.     The United States District Court for the District of Columbia has subject matter


                               jurisdiction pursuant to § 502(e)(1) of ERISA, codified at 29 U.S.C. 1 132(e)(1), and 28 U.S.C. §


                               1331.


                                       7.     Under § 502(f) of ERISA, codified at 29 U.S.C. § 1 132(f), the Court has
      LAW OFFICES

 Koonz, McKenney,
Johnson, DePaolis              jurisdiction without respect to the amount in controversy or the citizenship of the parties.
     & Lightfoot
  James Monroe Building

2001 Pennsylvania Ave., N.W.           8.     Venue is proper in this district pursuant to § 502(e)(1) of ERISA, codified at 29
         Suite 450

 Washington, D.C. 20006

                               U.S.C. § 1 132(e)(2), in that the subject plan is administered in this district, and the breaches of
    (202) 659-5500




                                                                                  2
                                  Case 1:19-cv-00203-TNM Document 1 Filed 01/28/19 Page 3 of 7
                                                                                             \




                               duty herein alleged occurred in this district, and pursuant to 28 U.S.C. § 1391(b), in that the


                               events giving rise to the claim occurred in this district.


                                                                        Statement of Facts


                                       9.      Plaintiff was employed by Intelsat Corporation.


                                       10.     Defendant issued Group Long Term Disability Insurance Policy, policy number


                               649100 (hereinafter "the Policy"), to Intelsat Corporation.


                                       11.     Plaintiff, as an employee of Intelsat, was a beneficiary of the Policy. Her claim

                               was assigned No. 00VT3433.


                                       12.     At all times relevant herein, Plaintiff was an insured person under the Policy.


                                       13.     The Policy is an employee welfare benefit plan with the meaning of § 3(1) of


                               ERISA, codified at 29 U.S.C. § 1002(1), as it was established and is maintained by an employer


                               for the purpose of providing for its participants or their beneficiaries benefits in the event of an


                               accident or disability.


                                       14.     While an employee of Intelsat Corporation, Plaintiff suffered a traumatic brain


                               injury resulting in serious and permanent symptoms. She ultimately filed a claim for LTD


                               benefits, which was granted. She was paid LTD benefits from January 22, 2014 through July 5,


                               2017.


                                       15.     On July 5, 2017, Defendant ceased payment to Plaintiff after it completed a


                               review of her claim.


                                       16.     On December 22, 2017, Plaintiffs counsel filed an administrative appeal of
      LAW OFFICES

 Koonz, McKenney,
Johnson, DePaolis              Defendant's denial of continued LTD benefits as Plaintiff remained disabled as a result of a
     & Lightfoot
  James Monroe Building

2001 Pennsylvania Ave., N.W.   physical injury and related symptoms. Plaintiffs appeal included medical records concerning
         Suite 450

 Washington, D.C. 20006
                               the physical nature of Plaintiff s conditions, evidence that had not been considered by Defendant.
    (202) 659-55QO




                                                                                  3
                                  Case 1:19-cv-00203-TNM Document 1 Filed 01/28/19 Page 4 of 7



                                       17.      On October 9, 201 8, Plaintiff received an unfavorable final decision from

                               Defendant regarding her administrative appeal.


                                       18.      Plaintiff remains unable to work and her conditions persist to this day. Her

                               inability to work is directly related to the symptoms she continues to experience due to her

                               physical injuries.


                                       1 9.     Defendant has not provided benefits to which Plaintiff is entitled pursuant to the

                               terms of the LTD policy.


                                                        COUNT I - Claim for Benefits - 29 U.S.C. 1132


                                       Plaintiff incorporate by reference all other paragraphs of the Complaint as if fully alleged

                               herein, and further alleges as follows:


                                       20.      Plaintiff is a beneficiary of a LTD policy which is an employee welfare benefits

                               plan as defined by ERISA.


                                       21 .     Defendant was charged with administering the terms of the LTD policy, as


                               covered by ERISA.


                                       22.      Defendant and its agents administered the plan under a conflict of interest because


                               it had authority to terminate Plaintiffs benefits and was in a position to realize financial gains


                               from doing so.


                                       23.      Defendant wrongfully, arbitrarily, and capriciously denied Plaintiff the benefits to

                               which she is entitled pursuant to the terms of the LTD policy after relying upon insufficient


                               evidence and ignoring countervailing evidence that supported Plaintiffs claim.
      LAW OFFICES

 Koonz, McKenney,
Johnson, DePaolis
                                       WHEREFORE, Plaintiff prays that this Court grant her relief as follows: an award of
     a Lightfoot
  James Monroe Building

2001 Pennsylvania Ave., N.W.
                               damages equal to the total sum of LTD payment pursuant to the terms of the Policy retroactive to
         Suite 450

 Washington, D.C. 20006
                               July 5, 2017, with interest; an Order mandating reinstatement of Plaintiff s LTD benefits from
    (202) 659-5500




                                                                                 4
                                  Case 1:19-cv-00203-TNM Document 1 Filed 01/28/19 Page 5 of 7



                               the date of the Order until the termination of the policy by its terms; an award of reasonable

                               attorney's fees and costs incurred in the prosecution of this action; a declaration that Defendant's

                               conduct was a violation of ERISA; an Order barring Defendant from further conduct that violates

                               ERISA; and any other relief that this Court deems just and proper.


                                                                 COUNT II - Breach of Contract


                                         Plaintiff incorporate by reference all other paragraphs of the Complaint as if fully alleged

                               herein, and further alleges as follows:


                                         24.    Plaintiff and Defendant are parties to the Policy.


                                         25.    The Policy is a valid and binding contract between Plaintiff and Defendant.

                                         26.    Defendant owes Plaintiff long term disability benefits pursuant to the terms of the

                               Policy.


                                         27.    Defendant has failed to provide Plaintiff with long term disability benefits

                               pursuant to the terms of the Policy.


                                         28.    Plaintiff has suffered damages in the amount of the plan benefits, to which she is

                               due, as she remains unable to work due to her disability.


                                         WHEREFORE, Plaintiff prays that this Court grant her relief as follows: an award of

                               damages equal to the total sum of LTD payment pursuant to the terms of the Policy retroactive to


                               luly 5, 2017, with interest; an Order mandating reinstatement of Plaintiff s LTD benefits from


                               the date of the Order until the termination of the policy by its terms; an award of reasonable


                               attorney's fees and costs incurred in the prosecution of this action; and any other relief that this
      LAW OFFICES

 Koonz, McKenney,
Johnson, DePaolis
                               Court deems just and proper.
     & Lightfoot

  James Monroe Building

2001 Pennsylvania Ave., N.W.
                                                               COUNT III - Declaratory Judgment
         Suite 450

 Washington, D.C. 20006
                                         31.    Plaintiff incorporate by reference all other paragraphs of the Complaint as if fully
    (2.02) 659-5500




                                                                                  5
                                  Case 1:19-cv-00203-TNM Document 1 Filed 01/28/19 Page 6 of 7



                               alleged herein, and further alleges as follows:


                                         32.    Plaintiff and Defendant are parties to the Policy.


                                         33.    The Policy is a valid and binding contract between Plaintiff and Defendant.


                                         34.    Defendant owes Plaintiff long term disability benefits pursuant to the terms of the


                               Policy.


                                         35.    Defendant has failed to provide Plaintiff with the long term disability benefits


                               pursuant to the terms of the Policy.


                                         36.    Plaintiff has suffered damages in the amount of the plan benefits, to which she is


                               due, as she remains unable to work due to her disability.


                                         37.    Plaintiff requests a declaratory judgment that she is entitled to the relief requested


                               herein pursuant to the terms of the Policy.


                                         WHEREFORE, Plaintiff prays that this Court grant her relief as follows: an award of


                               damages equal to the total sum of LTD payment pursuant to the terms of the Policy retroactive to


                               July 5, 2017, with interest; an Order mandating reinstatement of Plaintiff s LTD benefits from


                               the date of the Order until the termination of the Policy by its terms; an award of reasonable


                               attorney's fees and costs incurred in the prosecution of this action; and any other relief that this


                               Court deems just and proper.


                                                                               Respectfully submitted,


                                                                               Koonz, McKenney, Johnson,
                                                                                  DePaolis & Lightfoot, LLP


      LAW OFFICES                                                              /s/ David Schloss
 Koonz, McKenney,
Johnson, DePaolis
                                                                               David Schloss                         #416523
     & Lightfoot                                                               2001 Pennsylvania Avenue, N.W., Suite 450
  James Monroe Building

2001 Pennsylvania Ave., N.W.
                                                                               Washington, D.C. 20006
         Suite 450                                                             (202) 659-5500
 WASHINGTON, D.C. 20006
                                                                               (202) 785-3719 facsimile
    (202) 659-5500
                                                                               dschloss@koonz.com



                                                                                  6
                               Case 1:19-cv-00203-TNM Document 1 Filed 01/28/19 Page 7 of 7



                                                               JURY TRIAL DEMAND


                                  Plaintiff requests a jury trial on all counts against Defendant.




                                                                                 1st David Schloss
                                                                                 David Schloss




      LAW OFFICES

 Koonz, McKenney,
Johnson, DePaolis
     & Lightfoot
  James Monroe Building

2001 Pennsylvania Ave., N.W.
         Suite 450

 WASHINGTON, D.C. 20006


     (202) 659-5500




                                                                            7
